McKENNA, Circuit Judge.
T concur in the reasoning and conclusion of my associate as to the deed and will, and think both are forgeries. I believe, also, that the authorities cited by him establish that courts of equity, by virtue of their general authority to enforce equitable rights and remedies, have no power to avoid a will, or to set aside its probate on the ground of fraud, mistake, or forgery; this being wilhin ihe exclusive jurisdiction of courts of probate. But where such a remedy is given to a state court by an action inter partes, the remedy may be adopted by the federal courts if the controversy is between citizens of different slates. By the constitution of Oregon (article 7, § 12) and by its statutes (1-fill’s Ann. Laws, § 895) the comity court has exclusive jurisdiction in the first instance of the probate of wills. The probate is in the common form, but the judgment is conclusive until set aside on appeal or impeached by direct proceedings (Jones v. Dove, 6 Or. 188; Hubbard v. Hubbard, 7 Or. 44); and all acts done under it in the course of administration are valid (Brown v. Brown, Id. 285). A suit, however, may be maintained in the county court to declare the will void, and revoke its probate. Clark’s Heirs v. Ellis, 9 Or. 132, and cases supra. The nature of this suit is not precisely defined by the decisions, but it is certainly inter partes, and seems to be within the doctrine declared in Ellis v. Davis, 109 U. S. 496, 497, 3 Sup. Ct. 327. This remedy existing in the Oregon' courts, it could be exercised by the United States circuit court, but preliminary probate of the will was essential to it. Ellis v. Davis, *436109 U. S. 497, 3 Sup. Ct. 327. This probate had not been made when the suit at bar was brought. It therefore follows no cause of action existed to cancel the will. The defendant demurred to this ground of relief. The cause of demurrer stated was “that.the said matter is within the jurisdiction pertaining to courts of probate, and is not within the jurisdiction of this court, and does not contain sufficient matter of equity whereupon the court can ground any decree in favor of said complainants, or give complainants any relief against these defendants.” This is not very clear, but, interpreting it by the brief of appellants’ counsel, the point was not intended to be made that the United States circuit court had no jurisdiction because there had been no preliminary probate, but that the relief sought was essentially a matter of probate, and resided exclusively in the state court having probate jurisdiction. The demurrer was overruled, the court filing no opinion. On the 27th of March, 1889,—23 days after the bill was filed,—the will was probated in the first instance in the proper county court of Oregon, and this fact alleged in a plea in abatement,» and that it was established as the last will and testament of Philinda Terwilliger and that the decree of the court had not been reversed or appealed from. The plea was held insufficient. Its allegations were substantially repeated in the answer which was filed at the same time as the plea. It will be observed that the plea and the answer repeating it were based on the same ground as the demurrer,—that a court of equity had no jurisdiction. The answer, however, brought into the pleadings the necessary condition of the maintenance of the suit, and on this fact, with the others proved, I think it was competent to the court to give relief. It was sufficient if the court had jurisdiction at the time the decree was entered. Railroad Co. v. Ketchum, 101 U. S. 298. The decree, however, should be modified. It follows the prayer of the bill, and not the case as made. It should have adjudged the will invalid, and the revocation of its probate in accordance with the relief given in the Oregon courts.